Citation Nr: 9923928	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-41 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the left palm.

3.  Entitlement to an increased evaluation for recurrent 
sprains of the right ankle, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1978 to January 1995 with an additional 3 years of prior, 
unverified active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) May 1995 rating decision which, in 
pertinent part, granted service connection for hemorrhoids, a 
scar of the left palm and recurrent sprains of the right 
ankle, and assigned them noncompensable disability 
evaluations, effective February 1, 1995.  Subsequently, the 
veteran relocated to Texas and the Houston RO attained 
jurisdiction over the case.

The veteran failed to report for a hearing before a traveling 
member of the Board at the Houston RO, scheduled in September 
1997, without any indication of good cause for his failure to 
appear, and he has not otherwise expressed a desire to 
reschedule that hearing.  Thus, the Board will proceed as 
though he has withdrawn his request for such hearing.  
38 C.F.R. § 20.704(d).

In November 1998, the RO increased the evaluation of the 
veteran's service-connected recurrent sprains of the right 
ankle from 0 to 10 percent, effective February 1, 1995.  On a 
claim for an original or increased rating, the veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in June 1999, at 
which time it was remanded for clarification of the issues 
now on appeal.


FINDINGS OF FACT

1.  The medical evidence shows that veteran's hemorrhoids are 
manifested by periodic flare-ups with itching and hemorrhage, 
sometimes occurring twice per month.

2.  The evidence of record shows that his scar of the left 
palm is thin and barely visible; there is no evident 
limitation of left hand function.

3.  The evidence does not show that the veteran has ankylosis 
of the right ankle; his right ankle is mild to moderately 
symptomatic with full range of motion without any nonunion or 
malunion of the right tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (1998).

2.  The criteria for a compensable evaluation for a scar of 
the left palm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7803, 7804 and 7805 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for recurrent sprains of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5262, 5270, 5271, 5272, 5273 and 5274 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has expressed disagreement with the 
noncompensable evaluations that the RO initially assigned his 
service-connected hemorrhoids, scar of the left palm and 
recurrent sprains of the right ankle.  He also contends that 
the symptoms associated with the recurrent sprains of his 
right ankle are more disabling than reflected by the 
currently assigned 10 percent evaluation.  Thus, he maintains 
that increased ratings are warranted for his hemorrhoids, 
scar of the left palm and recurrent sprains of the right 
ankle.

His claims for increased ratings are well grounded under 
38 U.S.C.A. § 5107(a), as they are plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of an increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contentions concerning the increased severity of his 
hemorrhoids, scar of the left palm and recurrent sprains of 
the right ankle (within the competence of a lay party to 
report) are sufficient to well ground his claims.  Thus, the 
Board finds that the facts relevant to the issues on appeal 
have been properly developed and that the VA duty to assist 
the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from February 1, 1995 through to the present is now before 
the Board.  Moreover, while the RO has not yet rated the 
claims in light of Fenderson, the veteran was aware of what 
evidence was required for higher ratings, and he has not been 
prejudiced by RO action.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I.  Hemorrhoids

The veteran's service-connected hemorrhoids are rated under 
Diagnostic Code 7336.  Under this code provision, a 
noncompensable evaluation is assigned for hemorrhoids which 
are productive of mild or moderate symptoms.  A 10 percent 
evaluation is assigned for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114.

On VA medical examination in January 1997, the veteran 
reported that his hemorrhoids periodically flared-up, with 
itching and hemorrhage sometimes up to two times a month.  
Examination of his rectum revealed no hemorrhoids or masses.  
A very small skin tag was found.  The pertinent diagnosis was 
hemorrhoids presently not detected.

On VA medical examination in September 1998, the veteran was 
diagnosed as having no active surgical issues.

On the basis of the foregoing evidence, the Board finds that 
a compensable evaluation is not warranted for the veteran's 
service-connected hemorrhoids.  As noted earlier, a 10 
percent evaluation would require that the evidence show that 
his hemorrhoids have been large or thrombotic, irreducible, 
with excessive redundant tissue and frequent recurrences.  
This has not demonstrated by the medical evidence.  Rather, 
the veteran was found to have no detectable hemorrhoids at 
all at the time of the January 1997 VA examination.  In 
addition, despite his assertion that they periodically flared 
up, sometimes up to twice a month, there is no evidence that 
they have caused persistent bleeding with secondary anemia or 
fissures, which are the requirements of a 20 percent rating.  
As a consequence, as his symptoms appear to be no more than 
mild in nature, a compensable evaluation is not warranted for 
his service-connected hemorrhoids.

II.  Scar of the Left Palm

The veteran's service-connected scar of the left palm is 
rated under Diagnostic Codes 7803, 7804 and 7805.

Diagnostic Code 7803 provides a 10 percent evaluation for 
scars that are superficial, poorly nourished, with repeated 
ulceration.  This is the maximum schedular rating permitted 
under this diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  This is the maximum schedular evaluation 
permitted under this diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7805 allows scars to be rated depending on 
the nature of any limitation of function of the part 
affected.  38 C.F.R. § 4.118.

On VA medical examination in January 1997, it was noted that 
the veteran suffered superficial lacerations of his left palm 
on two occasions in 1979.  Examination of his left hand 
revealed thin, linear scars which were described as barely 
visible.  The scars were located on his left palm and 
measured approximately 1.5 centimeters (cm.) and 2.5 cm. in 
length.  The examiner reported that the function of the 
veteran's left hand was intact, and its appearance was no 
different from that of his right hand.

As reported earlier, on VA medical examination in September 
1998, the veteran was diagnosed as having no active surgical 
issues.

Based on the foregoing evidence, the Board finds that a 
compensable evaluation is not warranted for the scar of the 
veteran's left palm under Diagnostic Code 7803.  In 
particular, the evidence does not show that his scarring has 
been superficial, poorly nourished, with repeatedly 
ulcerated.  Rather, the January 1997 VA examination report 
shows that it was thin, linear and barely visible.  Moreover, 
that report also shows that his left hand function was intact 
and normal, and no different in appearance from that of his 
right hand.  Thus, a compensable rating is not warranted for 
the veteran's service-connected scar of the left palm under 
Code 7803.

Compensable evaluations are also unwarranted for the scar of 
the veteran's left palm under Diagnostic Codes 7804 and 7805.  
Specifically, it has not been demonstrated objectively that 
the scarring of his left palm is productive of pain, 
tenderness or a limitation of function.  Rather, as reported 
earlier, the January 1997 VA examination report shows that 
the function of the left hand is intact and no different from 
that of his other hand.

III.  Recurrent Sprains of the Right Ankle

The veteran's service-connected recurrent sprains of the 
right ankle are rated under Diagnostic Codes 5270, 5271, 
5272, 5273 and 5274.

Diagnostic Code 5270 provides for a 20 percent evaluation for 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides for a 10 percent evaluation for 
moderate limitation of ankle motion, and a 20 percent 
evaluation for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5272 provides for a 10 percent evaluation for 
ankylosis of the subastragalar or tarsal joint in a good 
weight-bearing position.  A 20 percent rating is assigned for 
a poor weight-bearing position.  38 C.F.R. § 4.71a.

Diagnostic Code 5273 provides for a 10 percent rating for 
malunion of the os calcis or astragalus where there is a 
moderate deformity.  A 20 percent rating is assigned when 
there is marked deformity.  38 C.F.R. § 4.71a.

Diagnostic Code 5274 provides that astragalectomy residuals 
will be rated as 20 percent disabling.  38 C.F.R. § 4.71a.

The veteran's recurrent sprains of the right ankle may also 
be rated under Diagnostic Codes 5003 and 5262.

Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides for a 10 percent rating for an 
impairment of the tibia and fibula, manifested by malunion, 
with slight ankle disability.  A moderate ankle disability 
warrants a 20 percent rating, and a marked ankle disability 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a.

The U.S. Court of Appeals for Veterans Claims (hereinafter, 
the Court, formerly the U.S. Court of Veterans Appeals prior 
to March 1, 1999) has held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On VA medical examination in January 1997, the veteran 
reported that he had injured his right ankle during active 
service.  He also reported that he underwent a diagnostic 
arthroscopy of his right ankle.  He indicated that he 
experienced pain and swelling in his right ankle whenever he 
walked for a prolonged period of time.  Examination of his 
right ankle revealed slight swelling, but it had full range 
of motion.  The veteran was diagnosed as having a history of 
an injury to his right ankle, status post arthroscopic 
surgery.  It was noted that the injury was probably mildly to 
moderately symptomatic.

On VA medical examination in September 1998, the veteran's 
right ankle had a normal range of motion, and he walked with 
a normal gait.  There was some mild swelling and tenderness 
to palpation along the posterior medial and lateral aspects 
of his right ankle.  Tenderness was also present in the 
syndesmotic ligaments region.  No instability or crepitation 
were detected.  X-ray examination of the right ankle revealed 
some mild degenerative changes and ossification in the 
syndesmotic ligaments.  The impression was that the veteran 
had a history of a right ankle injury with mild degenerative 
changes and moderate symptoms.

On close review of the claims folder, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
recurrent sprains of the veteran's right ankle under 
Diagnostic Code 5270.  An increased evaluation under this 
code provision requires evidence showing ankylosis of the 
veteran's right ankle.  However, his right ankle had a full 
range of motion at the time of the VA examinations in January 
1997 and September 1998.  In addition, there is no evidence 
or clinical finding that he has had bony fixation (ankylosis) 
relative to his right ankle.  Thus, an evaluation in excess 
of 10 percent is not warranted for the veteran's recurrent 
sprains of the right ankle under Diagnostic Code 5270.

An evaluation in excess of 10 percent is not warranted for 
the recurrent sprains of the veteran's right ankle under 
Diagnostic Code 5271.  A 20 percent evaluation under this 
code requires the evidence to show that his right ankle has 
had a marked limitation of motion.  However, as reported 
above, his right ankle had a full range of motion at the time 
of the January 1997 and September 1998 VA examinations.  As 
such, an evaluation in excess of 10 percent is not warranted 
for the recurrent sprains of his right ankle under Diagnostic 
Code 5271.

An evaluation in excess of 10 percent is unwarranted for the 
veteran's recurrent sprains of the right ankle under 
Diagnostic Code 5272.  An increased evaluation under this 
code requires evidence showing ankylosis of the veteran's 
right ankle.  However, as reported earlier, there have not 
been any reports or findings that he has had ankylosis 
relative to his right ankle.  Consequently, an evaluation in 
excess of 10 percent is not warranted for the recurrent 
sprains of his right ankle under Diagnostic Code 5272.

The Board notes that the evidence does not show that the 
veteran has had malunion of his right os calcis or astragalus 
or that that he has undergone an astragalectomy; therefore, 
Diagnostic Codes 5273 and 5274 are not applicable to this 
case.

It is also noted that an evaluation in excess of 10 percent 
is not warranted for the veteran's recurrent sprains of the 
right ankle under Diagnostic Code 5003 because, as reported 
earlier, his right ankle revealed a full range of motion at 
the time of VA examination in January 1997 and September 
1998, and he walked with a normal gait with no more than mild 
swelling and moderate symptoms.

An evaluation in excess of 10 percent is also unwarranted for 
the veteran's recurrent sprains of the right ankle under 
Diagnostic Code 5262.  An increased evaluation under this 
code provision would require the evidence to show that he has 
had an impairment of the tibia and fibula, manifested by 
malunion, with a moderate ankle disability.  In this case, 
while the medical evidence shows that the symptoms associated 
with the recurrent sprains of his right ankle have been 
classified as moderate, it presents no reports or findings of 
malunion of his right tibia or fibula.  Thus, an evaluation 
in excess of 10 percent is not warranted for the recurrent 
sprains of the right ankle under Code 5262.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
recurrent sprains of the veteran's right ankle.  It is noted 
that there is no clinical evidence of objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
for this disability under these criteria.

IV.  Additional Matters

The Board has also considered rating the veteran's 
hemorrhoids, scar of the left palm and recurrent sprains of 
the right ankle on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation permits adjusting a rating in an exceptional case 
where application of the schedular criteria are impractical.  
In the case at hand, the evidence does not show the veteran 
has been hospitalized for his hemorrhoids, scar of the left 
palm or recurrent sprains of the right ankle since his 
separation from active service.  Moreover, it does not appear 
that any of these disabilities have caused a marked 
interference with his employment.  Rather, he reported that 
he had been employed for the previous 30 months at the time 
of the January 1997 VA examination.  Likewise, he reported 
that he was employed at two positions at the time of the most 
recent VA examination in 1998.  Thus, the evidence of record 
reflects that the overall disability picture does not seem to 
rise to a degree which would warrant ratings in excess of 
those currently assigned.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321(b)(1) (1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign higher disability evaluations than those set forth 
above.

The Board has considered the holding in Fenderson which 
endorses staged ratings for different periods of time.  
However, the symptoms associated with the veteran's 
hemorrhoids, scar of the left palm and recurrent sprains of 
the right ankle have not been shown to warrant higher 
evaluations under the applicable diagnostic criteria since 
his separation from active service.

	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for hemorrhoids is denied.

A compensable rating for a scar of the left palm is denied.

A rating in excess of 10 percent for recurrent sprains of the 
right ankle is denied.




		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

